Citation Nr: 1243713	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-37 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a paralyzed left diaphragm, to include as due to poison and/or mustard gas exposure. 

2.  Entitlement to service connection for residuals of a paralyzed left diaphragm, to include as due to poison and/or mustard gas exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to February 1962 and from October 1962 to October 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, TN.  

In May 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the Nashville RO.  A transcript of the hearing is of record.  During this hearing the Veteran offered a new theory of entitlement, i.e., exposure to poison and/or mustard gas.  Alternative theories of entitlement to the same benefit do not constitute separate claims, but are instead encompassed within a single claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470, 474   (2004), aff'd sub nom. Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).  Therefore, the Board finds that the Veteran's claim for entitlement to service connection for a paralyzed left diaphragm, to include as due to poison and/or mustard gas exposure, is the claim previously denied in April 2009. 

The reopened issue of entitlement to service connection for residuals of a paralyzed left diaphragm is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The claim for service connection for residuals of a paralyzed left diaphragm was initially denied in an unappealed July 1987 rating decision. The Veteran later attempted to reopen the claim based on new and material evidence and was denied in a May 1999 rating decision.  The May 1999 rating decision was also unappealed.  

2. The evidence received since the May 1999 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen service connection for residuals of a paralyzed left diaphragm, to include as due to poison and/or mustard gas exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for residuals of a paralyzed left diaphragm was initially denied in a July 1987 rating decision.  The RO found service connection was not proved because although the Veteran was diagnosed with a paralyzed left diaphragm in-service, his September 1965 discharge examination did not show a paralyzed left diaphragm and there was no evidence of continuity of symptoms.  

The Veteran later attempted to reopen the claim based on new and material evidence and was denied in a May 1999 rating decision.  In the 1999 decision, the RO found that the Veteran's paralyzed left diaphragm was asymptomatic and that based on a May 1999 VA examination, his currently diagnosed asthma and chronic obstructive pulmonary lung disease (COPD) were not related to his paralyzed left diaphragm.  The Veteran did not appeal the July 1987 denial of the claim and May 1999 denial to reopen the claim and the decisions became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Evidence of record as of the May 1999 RO rating decision consisted of the Veteran's service treatment records (STRs), his lay assertions of a paralyzed left diaphragm incurred during service and his claim that his COPD was caused by his paralyzed left diaphragm.  The STRs documented the Veteran's normal November 1958 entrance examination, normal July 1961 chest x-ray, but then abnormal December 1961 x-ray and subsequent hospitalization, wherein he was diagnosed with an ill defined condition, manifested by paralysis of the left hemi-diaphragm, with an unknown cause.  The STRs also note that in December 1961 the Veteran admitted that he had been coughing heavily for one month.  Finally, the STRs show the Veteran's lungs and chest as normal on his September 1962 entrance examination and September 1965 separation examination.

The record in May of 1999 also contained VA medical center (VAMC) records from 1987, which showed a normal chest x-ray, and VAMC records from June 1998 to January 1999, during which time the Veteran was treated twice for respiratory distress as result of COPD exacerbation.  The record also contained a May 1999 VA examination, which found the Veteran was currently suffering from an asymptomatic paralyzed left diaphragm and asthma.  The VA examiner found that it was less likely than not that the Veteran's current breathing difficulties were due to his paralyzed left diaphragm.  Rather, the VA examiner found it to be at least as likely as not that the Veteran's current breathing difficulties were due to his asthma.  The Veteran was found to have asthma beginning three years after service.   

The evidence received since the most recent denial of the claim in May 1999 includes VAMC records from February 2008 to December 2008, showing the Veteran's continuing diagnosis of COPD and paralyzed left diaphragm, regular treatment for breathing difficulties, and one hospital stay for pneumonia.  

New private medical records from May 2006 to November 2008 show the Veteran's continued treatment for COPD and breathing difficulties, chronic bronchitis, and an x-ray from October 2007 confirming the Veteran's paralyzed left diaphragm.  Additionally, the private medical records document three lung function tests, which found the Veteran's FEV-1 at 61 percent and 58 percent in October 2007, 57 percent in November 2007 and 59 percent in August 2008.  In April 2007, the Veteran's private doctor noted that his paralyzed left diaphragm compounds his COPD and makes him more short of breath.  

During the Veteran's May 2010 hearing, he stated that his breathing difficulties have been off and on since service and he has been treated for breathing issues since the 1980s.  The Veteran testified that his private doctor passed away, resulting in medical records being unavailable for that period of time.  Finally, the Veteran testified about his possible exposure to poison gas during service when he was close to the Czechoslovakian boarder.  The Veteran also testified that during service he was put in a gas chamber and exposed to tear gas and mustard gas.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Thus, the Veteran's lay statements regarding his in-service exposure to poison gas and continued breathing difficulties since service are presumed credible.  All of the above evidence received since May 1999 is new as it was not previously considered and is also material as it relates to previously unestablished facts-the incurrence of a paralyzed left diaphragm during service as a result of poison gas exposure, continuity of respiratory difficulties since service, and a medical opinion stating that the Veteran's paralyzed left diaphragm compounds the effects of his COPD.  Additionally, this new evidence is also material as it raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that the language of 38 C.F.R. § 3.156(a) ". . . suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim.").  New and material evidence has therefore been received and reopening of the claim for entitlement to service connection for residuals of a paralyzed left diaphragm is warranted.  

Given the favorable nature of the Board's decision to reopen the claim, the Board concludes that further discussion of this new and material claim, with respect to VA's duties to notify and assist the claimant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for residuals of a paralyzed left diaphragm, to include as due to poison gas exposure, is granted. 


REMAND

The Board regrets further delay in this case but finds that additional development is necessary before a final decision can be rendered.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran contends that he incurred an injury, a paralyzed left diaphragm, during service as the result of exposure to poison and/or mustard gas, which resulted in breathing difficulties that have continued from service to present.  The medical and lay evidence in the record conflicts with regard to the issues of causation and nexus between current respiratory difficulties and the in-service paralyzed left diaphragm.  As discussed above, the 1999 VA examination found that it was the Veteran's asthma, not his paralyzed left diaphragm, which was causing his respiratory problems.  However, the April 2007 private medical records state that the Veteran's paralyzed left diaphragm compounds his COPD, resulting in worse breathing difficulties.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination and medical opinion to determine the nature and etiology of the claimed disability.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment from any private or VA treatment facilities that have treated the Veteran for respiratory issues, to include his paralyzed left diaphragm, COPD, and asthma.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Nashville, Tennessee since December 2008.

2.  The RO should undertake development to determine whether the Veteran was exposed to poison and/or mustard gas, including a request to NPRC and review of the DoD database and, if not listed therein, follow-up in accordance with M21-1MRIV.ii.1.F.22.c.  Any available records indicating whether the Veteran was exposed to poisonous and/or mustard gas should be associated with the claims file. 

3.  After obtaining the additional treatment records, afford the Veteran an appropriate pulmonary/respiratory VA examination to determine the nature and etiology of any residuals of his paralyzed left diaphragm, including whether he continues to have a paralyzed left diaphragm.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review in connection with the examination.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service and review the record.

The examiner should clearly identify all current pulmonary/respiratory disability(ies) and their related symptoms.  Then, with respect to each such diagnosed disability, the examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed disabilities are medically related to or were caused or aggravated  (permanently worsened beyond normal progression) by the Veteran's paralyzed left diaphragm and/or any verified in-service exposure to poisonous and/or mustard gas. 

A complete rationale should be given for all opinions and conclusions expressed.

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Readjudicate the claim on appeal. If the benefit on appeal is not fully granted, issue a supplemental statement of the case (SSOC) and afford the appellant and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


